I accept the explanation of the defendant, Roche, as to the details of the accident. It presents this question — may one drive an automobile upon the public highway with no responsibility for the gradual weakening of important parts of the mechanism until it is disclosed by some catastrophe, although a competent inspection of the vehicle would have disclosed the necessity for repair.
In the present case an examination of the pipes making up the hydraulic brake mechanism would have disclosed that the metal had been attacked by rust. This accident shows how dangerous such a situation might become.
It is true that defendant employed a garage man to repair the system. But the garage man made no examination of the pipe in question; and it does not appear that any other inspection had been made.
Another issue arises under the special defense. The defendant has failed to prove that the plaintiff intended to release him from liability. The brief coloquy between them and his assumption of certain bills falls short of such proof.
I find the issues for the plaintiff. She has been compensated to the extent of two hundred dollars paid by a third party and has unpaid bills amounting to $58.00. *Page 28 
   Judgment may be entered for the plaintiff to recover of the defendant. William Roche, the sum of $458.00.